NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

In the Interest of A.G. and T.G.,      )
children.                              )
                                       )
                                       )
J.G.,                                  )
                                       )
              Appellant,               )
                                       )
v.                                     )    Case No. 2D19-2787
                                       )
DEPARTMENT OF CHILDREN AND             )
FAMILIES and GUARDIAN AD LITEM         )
PROGRAM,                               )
                                       )
              Appellee.                )
                                       )


Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

David A. Dee, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina F. Moore and Samantha C.
Valley of Florida Statewide Guardian
ad Litem Office, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


NORTHCUTT, CASANUEVA, and VILLANTI, JJ., Concur.




                                  -2-